DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,10,15,18 are objected to because of the following informalities:  
In claims 1,10,15 Applicant argued on page 12 of the Remark that the term “ transmission resource pool configuration information” and the term “transmission resource configuration information” in claims 1,10,15 are two different items since the “transmission resource pool configuration information” also includes a “transmission resource poll identifier” .
If so, the examiner would like to ask what is the difference between the “transmission resource pool configuration information” on line 4, and the “transmission resource pool configuration information” on line 3 ?. Further, it is not clear whether the “transmission resource pool configuration information” on line 10 is referred to the “transmission resource pool configuration information” on lines 3 or lines 4&5 ??   Appropriate correction is required.
In claim 18, there is a lack of antecedent basis at “a transmission resource pool” on line 9 because it is not clear whether the  “a transmission resource pool” on line 9 is referred to “a transmission resource pool” on line 15 of claim 15. 
Specification
The disclosure is objected to because of the following informalities: “a 1-bit bit number” on par[0136,0138], pages 37,38 is objected to and should be changed to “a 1-bit [
Further, in part[0139], page 38, “the third transmission resource pool and the third transmission resource pool are in the first state” should be changed to “ the [second transmission resource pool and the third transmission resource pool are in the first state”. The reason is that of the 5-bit number 01100 sent from the network node, second bit and third bit is 1 which represents the second transmission resource pool and the third transmission resource pool are in the first state”.
Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,6-10,12-18,20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-8,10,12,13,15-18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Nord et al. (US Pat.10,575,291) in view of Belleschi et al. ( US Pat.10,440,581).
In claims 1,15,10, Nord et al. discloses a method, comprising: receiving, by a terminal, transmission resource pool configuration information from a network device, wherein the transmission resource pool configuration information comprises a transmission resource pool identifier and transmission resource pool resource configuration information (see fig.5; col.11; lines 50-60; and fig.6; steps S1,S2; col.15; lines 20-40; a Ue 506 (see fig.6) receives control signaling from a BS that indicates which resources/predefined set of resources it should use for transmitting user data to another terminal device in a D2D manner. The control signaling includes a portion of transmission resources such as blocks of time/frequency resources (see col.13; lines 50- 60); 
Receiving, by the terminal, state indication information that indicates a transmission resource is in a first state, the first state being distributed transmission mode (examiner defined the claimed “resource in distributed transmission mode” as “ 
Nord et al. further discloses the base station identifies the state indication information of the transmission resource pool is in a second state, wherein the second state being centralized transmission mode ( the examiner defines the claimed “the second state indication information of the transmission resource pool being centralized transmission mode” as “when the load of resource pools is less than or greater than a preset network load threshold” which is shown in the specification, par[0193-0197], pages 51-53; or “a delay quality of the UE” as shown in par[0202-0203], page 54. In 
Nord et al. further discloses stopping by the terminal, independently selecting time-frequency transmission resources from the time-frequency transmission resources corresponding to the transmission resource pool resource configuration information when the terminal determines based on a second state information that the transmission resource pool is in the second state that is being centralized transmission mode ( see fig.6; step S4; col.16; lines 5-11; the UE identifies that it has faced a restriction to access transmission resources because all of the resources have already been allocated for use by other terminals such that the terminal can not access any transmission resources). 
But Nord et al. does not disclose the state indication information received by the terminal indicates the transmission resource is in a second state that is being centralized transmission mode.     
It is noted that based on the Applicant ‘s specification described on par[0196,0198,0202], page 52-54; examiner defines the claimed “the second state indication information received at the Ue  to determine the resource pool in second 
Belleschi et al. discloses in fig.4; col.14; lines 65 to col.15; line 5; a wireless device 110 receives from an eNB 115 UL scheduling grant during period 425 (Ue receives a second state indication information of the resource), the wireless terminal 110 will abort/postpone the plane D2D transmission 410 to a later occasion in the D2D pool ( stopping the distributed resource in direct link). The wireless device 110 may select another resource within the D2D pool (see col.15; lines 17-20; select centralized transmission mode).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of  Belleschi et al. with that of Nord et al. to switch the transmission modes of the Ue based on receiving the resource type indication from the base station.
In claims 2,16 Nord et al. discloses the first indication information comprises further
transmission resource pool identifier, wherein the second indication information
comprises an indicator indicating a state of the transmission resource pool, and wherein
the third indication information comprises a state activation instruction ( see col.23;
lines 22-45; the BS establishes a pool of radio resources to be reserved for D2D
communication between Ues 506,508. The Bs will dynamically adjust/increase/decrease
the size of resources based on whether the reserved resources is under-ultilized or over-

allocated resources in multiple indication of resources).
In claims 4,8,12,13,18 Nord et al. discloses the transmission resource pool configuration information further comprises a first threshold, and the first threshold comprises a first load threshold ( see col.14; lines 45-50; the network entity determines D2D resource being used is less than a lower threshold amount), a first signal quality threshold, or a first priority threshold ( see col.14; lines 52-60; if the network entity determines the D2D resources being used is greater than an upper threshold amount, it may increase the amount of resources reserved for D2D operation to help reduce the risk of D2D traffic congestion); wherein the terminal determines that the transmission resource pool is in the first state by: determining, by the terminal according to a first preset condition, that the transmission resource pool is in the first state, wherein a second transmission resource pool is a transmission resource pool that is currently used by the terminal to send the direct link service data, and the first preset condition comprises that a load of the second transmission resource pool is greater than or equal to the first load threshold a signal quality of the network device is less than or equal to the first signal quality threshold ( see col.14; lines 52-60; if the network entity determines the D2D resources being used is greater than an upper threshold amount, it may increase the amount of resources reserved for D2D operation to help reduce the risk of D2D traffic 
In claims 6,20 Nord et al. discloses wherein the state indication information comprises fourth indication information, fifth indication information, or sixth indication information, wherein the fourth indication information comprises a further transmission resource pool identifier (see fig.6; steps S6,S7; col.16; lines 42-67; the BS updates its resource pool by increasing its resource pool, and feedbacks the increased resource pools to the UE 506 (second state indication includes fourth indication, fifth indication, or sixth indication), wherein the increased resource pool is over its optimum level of ultilization 70% ( fourth indication comprises third transmission resource pool)), the fifth indication information comprises an indicator indicating a state of the first transmission resource pool, and the sixth indication information comprises a second state

activation instruction ( see col.17; lines 33-38; the Ue 506 may request BS for specific resources which the BS is well-known in the art will instruct the UE 506 to use the requested specific resource).
In claims 3,17 Nord et al. discloses where the terminal determines the transmission resource pool is in the first state (see fig.6; steps S3,S4,S9; col.15; lines 42-67; the UE 506 has data to transmit to UE 508 in D2D mode, accesses resources within the D2D resource pool available for use (resource pool in a first state); 

when the state indication information comprises the third indication information and when the terminal receives the state activation instruction and the state activation instruction is a first activation instruction, determining, by the terminal, that the first transmission resource pool is in the first state (In fig.6; step S5; col.16; lines 12-22; the Ue 506 transmits a report to the BS indicating that it has had difficulty accessing the D2D resource pool due to insufficient resource available. Further, see col.23; lines 22-45; the BS establishes a pool of radio resources to be reserved for D2D communication between Ues 506,508. The Bs will dynamically adjust/increase/decrease the size of resources based on whether the reserved resources is under-ultilized or over-ultilized reported by the Ue. The Bs, by dynamically adjusting its resources pool sizes (first indication, second indication and third indication information) to the UEs has allocated resources in multiple indication of resources).

In claim 7, Nord et al. discloses where the terminal determines the transmission resource pool is in the second state, when the state indication information comprises 
when the state indication information comprises the fifth indication information and when the indicator is a second indicator indicating the transmission resource pool is in the second state (see fig.6; step S7; col.16; line 62 to col.17; line 20 and col.23; lines 20-40; the Ue receives indication of updated resources from the Bs. The updated resources includes decreased resource when the reserved resource is under-ultilized); or

when the state indication information comprises the sixth indication information and when the terminal receives the state activation instruction and the state activation instruction is a second activation instruction.

Claims 14,9 are rejected under 35 U.S.C. 103 as being unpatentable over Nord et al. (US
Pat.10,575,291) in view of Belleschi et al. ( US Pat.10,440,581), and further in view of Tiirola et al. (US Pat.10,499,424).
In claims 14,9 Nord et al. discloses the transmission resource pool configuration

wherein the first area identifier indicates an available area of the transmission resource
pool ( see col.13; lines 30-40; the UEs perform D2D communication is allocated subset
of resources within a cell served by a BS), and the first bearer identifier indicates a
bearer type supported by the transmission resource pool (see col.12; lines 60-63; the
D2D communication uses resource in LTE based network).
Nord et al. does not disclose the first service type identifier indicates a service type
supported by the first transmission resource pool for transmission. Tiirola et al.
discloses in fig.10, steps 140, 145,155; col.11; lines 13-24 a method determines whether
a UE has multiple schedule request (SR) resources allocated in a single slot. If so, the Ue
would select a highest priority available SR resource (a service type supported by
resource pool) from the resource pool to transmit a schedule request on the selected SR
resource (a service type supported by the first transmission resource pool for
transmission). Therefore, it would have been obvious to one skilled in the art to before
the effective filing date of the claimed invention to combine the teaching of Tiirola et al.
with that of Nord et al. to allocate resource pool to a UE for performing a prioritized
D2D transmission.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413